DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application Continuation filed 11/15/2021.
B.	Claims 1-20 remains pending.

 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman, Robert et al. (US Pub. 2016/0092962), herein referred to as “Wasserman” in view of Perkins, William Paul et al. (US Pub. 2017/0249844 A1), herein referred to as “Perkins”.



As for claims 1 and 13, Wasserman teaches.    A method and corresponding system of 13 for presenting one or more dynamic and data-driven representations at a user interface, the method comprising, via one or more processors or transceivers: (par.11 system for requesting roadside assistance):
identifying a data objective (par. 24 data identified); accessing user data relevant to the data objective (par. 24 user information accessed); determining whether the user data satisfies a confidence threshold (par.24-25 thresholds to advance interface met);

dynamically selecting one of a first data objective representation and a second data objective representation based at least in part on the confidence threshold determination, the first data objective representation being a confirmation-based representation, the second objective representation being an entry-based representation comprising at least one field requiring manual data entry by a user; and
 (par.24-25 the application determines a threshold barrier before selecting whether or not to start a roadside assistance where an automatic kick out per se relates to if the user dials “911” otherwise a “confidence threshold” needs to be reached such that verifying Johns personal information); and
 
displaying, at the user interface, the selected one of the first data objective representation and the second data objective representation (par.46 insurance membership is not present active for user but other information is present which the system uses in determination what services are available and par.24 addition information rendered to the display screen)


Wasserman further teaches the confidence threshold includes a confidence threshold number, and determining whether the user data satisfies the confidence threshold includes summing a plurality of weighted user data types and comparing the sum against the confidence threshold number (par.66 user information has to pass a confidence threshold to be allowed access to roadside assistance UI feature, doing so information about the user, vehicle and insurance all has to be satisfied in order to access said roadside assistance).

Wasserman does not specifically teach “…the user data associated with a plurality of user data types and each of the plurality of weighted user data types according to a weight associated with a respective one of the plurality of user data types; however in the same field of endeavor Perkins teaches accessing user data relevant to the data objective, the user data associated with a plurality of user data types (par.30 various systems of a user’s automobile categorized into data types for monitoring by the system) and comprising telematics data accessed via an application programming interface of a remote server (par.33 remote computers receive telematics data from user’s automobile);


dynamically selecting one of a first data objective representation and a second data objective representation based at least in part on the confidence threshold determination, (par.92 system applies the weights from user data types ( or subsystems of the automobile) and determines what systems to activate of the automobile based upon confidence thresholds).

Perkins in paragraph 83 "The autonomous confidence factors for the subsystems may be combined with the weighting factors to determine a global autonomous confidence factor: AC = ∑ i = 1 9  AC i · D i

Perkins in paragraph 84 "The global autonomous confidence factor AC may then be compared to predetermined thresholds to allow one of full operator control, full autonomous control, or partial autonomous control."

The combination yields the decision making of Perkins into the assistance Ul of Wasserman to determine which subsystems of a car need attention, such as roadside assistance.


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perkins into Wasserman; as Perkins is also concerned with the collection and reporting of telematics data but Perkins suggest the use of fuzzified the data collocated in order to provide more choices of the system in determining the appropriate action to take on collected data. Par. 86 explains the following motivation to combine Perkins into Wasserman to provide more options on collected data through fuzzifying data.


[0086]	The computer 105 may be programmed to determine the autonomous confidence factor AC with fuzzy logic, as is known. Specifically, rather than relying solely on the sum of the confidence factors from the subsystems, as described above, the computer 105 may fuzzify the data 115 in a fuzzifier 24, e.g., weights could be applied as described above to convert the data 115 to various real numbers between zero and one, that determine the subsystem confidence factors. Based on the fuzzified data, the computer 105 may apply a set of predetermined rules, e.g., an inference engine 25 could use a rule base 26 to evaluate the fuzzified data, as shown in FIG. 4. When the data 115 are defuzzified in a defuzzifier 27 after applying the rules 26, the computer 105 may use the crisp outputs 28 to determine a global autonomous confidence factor AC. Based at least in part on the global autonomous confidence factor AC, the computing device 105 may instruct the controller 108 to actuate at least one of a plurality of vehicle subsystems in an autonomous mode or in a manual mode.

As for claims 2 and 14, Wasserman teaches.    The method of claim 1, further comprising receiving additional user data in response to the second data objective representation being displayed at the user interface (par.25 additional information is provided through the application).

As for claim 3, Wasserman teaches.    The computer-implemented method of claim 2, wherein the user interface is of a mobile device (par.24, iPhone).

As for claims 4 and 15, Wasserman teaches.    The computer-implemented method of claim 1, wherein at least part of the user data is accessed via an application programming interface of a remote server (fig.2 remote servers depicted and used by the application on John’s iPhone).

As for claims 5 and 16, Wasserman teaches.    The method of claim 1, further comprising issuing a request for roadside assistance (par.25 roadside assistance application continues with requesting the roadside assistance with a service personnel).


As for claims 6 and 17, Wasserman teaches.    The computer-implemented method of claim 1, wherein the confidence threshold includes a requirement for a specified user data type (par.46; pre-registered users along with their user data will break the threshold in continuation in the request of roadside assistance).

As for claims 7 and 18, Wasserman teaches.   The method of claim 6, wherein the data objective is a user key data objective and the specified user data type includes first and last name of a user (par.46 users’ Personal information).

As for claims 8 and 19, Wasserman teaches.    wherein the data objective is a service type data objective and the specified user data type includes a user input comprising selection of a service type at the user interface (fig.5 shows different roadside assistance requests).

As for claim 9, Wasserman teaches.    The computer-implemented method of claim 6, wherein the data objective is a service type data objective and the specified user data type is telematics data (par.57 telematics module) relating to a vehicle state accessed via an application programming interface of a remote server (par.58 analyze a user's telematics information, such as location, velocity, direction of travel, route, and destination).

As for claims 10, and 20 Perkins teaches the method of claim 6, wherein the data objective is a user key data objective and the specific user data type including a plurality of weighted user data types, the plurality of weighted user data types including at least one selected from a group consisting of first and last name, date of birth and telephone number. (par.83 and 85 various subsystems output data which is then monitored and fuzzified in order to implement weights to better determine which actions the automation systems activate; par.66 user information about the user, vehicle and insurance).

As for claim 11, Wasserman teaches.    The method of claim 1, wherein the data objective is a service type data objective (fig.5 shows different roadside assistance requests).

As for claim 12, Wasserman teaches. The method of claim 11, wherein the confidence threshold is contingent and the data objective further comprises a user key data objective, further comprising: accessing service type user data relevant to the service type data objective; determining that the service type user data satisfies a service type confidence threshold; identifying a second user key data objective confidence threshold; accessing additional user key user data; determining whether the user data and the additional user key user data satisfies the second user key data objective confidence threshold (par.66 user information about the user, vehicle and insurance; par.70 determination if roadside is available to user; par.71 supplemental data in determination of roadside assistance is detected and used in determining type of service available to requesting user.

  




(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        November 5, 2022